DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities: Claim 18, lines 1-2 recites, “the MOSFET gate control circuit” which lacks proper antecedent basis, and should be corrected by correcting Claim dependability (Claim 17 recites a MOSFET gate control circuit).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Kanzaki et al. (US 2015/0210232).
Examiner respectfully notes that Instant Application Figures 1-3 with Prior art label and described as Prior Art in Paragraphs 26-28 and no evidence provided/found the prior art as Applicant’s own work, is relied upon for the rejection below. 
Regarding Claim 1, AAPA discloses a trailer brake module (24, Figures 1-3), comprising: 
a brake output driver (36, Figures 2-3) configured to be connected to a power supply (28); a flyback diode (34, D2). 
AAPA does not disclose a MOSFET arranged between the power supply and the flyback diode, the MOSFET in series with the flyback diode.
Kanzaki discloses an in-vehicle electronic control unit (Figures 1-14) comprising a MOSFET (221N/222N, 221NP/222NP, Figures 11-12) arranged between a power supply (comprising Vba, Figures 11-12) and a flyback diode coupled at an output (229/220 coupled at an output of control circuitry 100C/100D, Figures 11-12), the MOSFET in series with the flyback diode (221N/222N, 221NP/222NP in series with 229/220 respectively, Figures 11-12) and coupled to gate drive and control circuitry (circuitry providing drive signals to 221/222 in Figures 11-12), and further including reverse current interrupting element (comprising 200N and associated circuitry, Figures 11-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the trailer brake module of AAPA, a MOSFET as taught by Kanzaki, to increase the safety and protection of the load (trailer brake system) connection operation. 
Regarding Claim 2, combination of AAPA and Kanzaki discloses the trailer brake module of Claim 1, wherein the trailer brake module is configured to be connected to a trailer brake system (20, Figures 1-3) having a trailer battery (22, Figures 1-3).
Regarding Claim 3, combination of AAPA and Kanzaki discloses the trailer brake module of Claim 1, wherein the brake output driver is connected to a microcontroller (36 connected to microcontroller 42, Figures 2-3).
Regarding Claim 4, combination of AAPA and Kanzaki discloses the trailer brake module of Claim 3, wherein a polarity detection circuit is connected to the microcontroller (comprising 200N and associated gate bias circuitry including 915a, 911a and 205a, Figure 12, comprising 200N, 206a, 205a, Figure 11, Paragraphs 361, 340, 341).
Regarding Claim 5, combination of AAPA and Kanzaki discloses the trailer brake module of Claim 4, wherein the polarity detection circuit comprises a plurality of transistors and a plurality of resistors (comprising 200N, 911a, 915a and resistors in 205 and gate bias circuitry of 911a, 915a, Figure 12).
Regarding Claim 6, combination of AAPA and Kanzaki discloses the trailer brake module of Claim 5, wherein the polarity detection circuit comprises a diode (comprising 904a, Figure 12).
Regarding Claim 7, combination of AAPA and Kanzaki discloses the trailer brake module of Claim 4, wherein the polarity detection circuit is configured to detect a fault due to reverse polarity of a battery and communicate the fault to the microcontroller (Figures 11-12, Paragraphs 361, 340, 341).
Regarding Claim 8, combination of AAPA and Kanzaki discloses the trailer brake module of Claim 1, comprising a MOSFET gate control circuit (comprising transistors 911b, 915b and associated voltage biasing circuitry in Figure 12 of Kanzaki in the combination).
Regarding Claim 9, combination of AAPA and Kanzaki discloses the trailer brake module of Claim 8, wherein the MOSFET gate control circuit is configured to control the MOSFET (comprising transistors 911b, 915b and associated voltage biasing circuitry coupled to the gates of 221NP, 222NP in Figure 12 of Kanzaki in the combination).
Regarding Claim 10, combination of AAPA and Kanzaki discloses the trailer brake module of Claim 8, wherein the MOSFET gate control circuit comprises two transistors that switch between voltage levels to control the MOSFET (transistors 911b, 915b in Figure 12 of Kanzaki in the combination).
Regarding Claim 11, combination of AAPA and Kanzaki discloses the trailer brake module of Claim 1, wherein the MOSFET is only ON when the brake output driver is operating (in the combination, MOSFET in Figures 11-12 of Kanzaki controlled by the current detected in the current path of brake output driver).
Regarding Claim 12, AAPA discloses a trailer brake system (Figures 1-3), comprising: a tow vehicle (10, Figure 1) having a trailer brake module (TBM) (24, Figures 1-3); 
a trailer attached to the tow vehicle (12 attached to 10, Figure 1), the trailer having an electronic brake in communication with the trailer brake module (20 in communication with 24, Figures 1-3); 
a trailer battery arranged on the trailer battery 22 in 12, Figures 1-3), the trailer battery in communication with the electronic brake (22 in communication with 20, Figures 1-3); wherein the TBM comprises a flyback diode (34 in 24, Figures 2-3). AAPA does not disclose a MOSFET arranged in series with a flyback diode.
Kanzaki discloses an in-vehicle electronic control unit (Figures 1-14) comprising a MOSFET (221N/222N, 221NP/222NP, Figures 11-12) arranged between a power supply (comprising Vba, Figures 11-12) and a flyback diode coupled at an output (229/220 coupled at an output of control circuitry 100C/100D, Figures 11-12), the MOSFET in series with the flyback diode (221N/222N, 221NP/222NP in series with 229/220 respectively, Figures 11-12) and coupled to gate drive and control circuitry (circuitry providing drive signals to 221/222 in Figures 11-12), and further including reverse current interrupting element (comprising 200N and associated circuitry, Figures 11-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the trailer brake module of AAPA, a MOSFET as taught by Kanzaki, to increase the safety and protection of the load (trailer brake system) connection operation. 
Regarding Claim 13, AAPA discloses the trailer brake system of Claim 12, wherein the TBM comprises a brake output driver (36, Figures 2-3) and a microcontroller (42, Figures 2-3).
Regarding Claim 14, combination of AAPA and Kanzaki discloses the trailer brake system of Claim 13, wherein a polarity detection circuit is connected to the microcontroller (comprising 200N and associated gate bias circuitry including 915a, 911a and 205a, Figure 12, comprising 200N, 206a, 205a, Figure 11, Paragraphs 361340, 341).
Regarding Claim 15, combination of AAPA and Kanzaki discloses the trailer brake system of Claim 14, wherein the polarity detection circuit comprises a diode, a plurality of transistors, and a plurality of resistors (comprising transistor 200N, diode 904a, resistor 902a, transistors 911a, 915a and resistors in the gate bias circuitry of 911a, 915a, Figure 12).
Regarding Claim 16, combination of AAPA and Kanzaki discloses the trailer brake system of Claim 15, wherein the polarity detection circuit is configured to detect a fault due to reverse polarity and communicate the fault to the microcontroller (Figures 11-12, Paragraphs 361, 340, 341).
Regarding Claim 17, AAPA discloses the trailer brake system of Claim 12, comprising a MOSFET gate control circuit configured to control the MOSFET (comprising transistors 911b, 915b and associated voltage biasing circuitry coupled to the gates of 221NP, 222NP in Figure 12 of Kanzaki in the combination).
Regarding Claim 18, AAPA discloses the trailer brake system of Claim 16, wherein the MOSFET gate control circuit comprises two transistors that switch between voltage levels to control the MOSFET (transistors 911b, 915b in Figure 12 of Kanzaki in the combination).
Regarding Claim 19, AAPA discloses the trailer brake system of Claim 12, wherein the MOSFET is configured to protect the flyback diode from high current due to an improperly connected trailer battery (MOSFETs in the combination controlled by current detected in the diode path and input current providing protection in case of abnormalities such as overcurrent/short-circuit, monitoring signals MON20a, MON21/MON21C, MON22/MON22C to CPU 400C/400D in Figures 11-12, Paragraph 326).
Claim 20 recites a method corresponding to the trailer brake module of Claim 1. Therefore, Claim 20 is rejected at least for the same reasons as for Claim 1.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robinson et al. (US 6,837,551) discloses a towed vehicle brake controller including control module 10 in towing vehicle 2 and power module 50, 92 in towed vehicle 4 (Figures 1-7, Abstract); Jacob (US 3,574,414) discloses brake control system for a tractor drawn trailer (Figures 1-5Abstract); Aichele et al. (US 4,856,850) discloses braking control system for a trailer including short circuit and reverse detector (Figures 1-3); Jokinen (US 7,126,801) discloses a polarity protection implemented with a MOSFET (Figures 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 7/02/2022